Citation Nr: 1232255	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-18 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an overpayment of compensation benefits due to the removal of an additional allowance for the Veteran's ex-spouse was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to February 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, January 2010, and April 2010 determinations by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and his ex-spouse were divorced in March 2004.

2.  The Veteran continued to receive an additional allowance in VA compensation benefits for his ex-spouse until September 2009.  

3.  The Veteran's service-connected bilateral hearing loss, tinnitus, and noncompensable malaria do not render him in need of the regular aid and attendance of another person or confined to his home.

4.  The Veteran's service-connected disabilities do not render him permanently bedridden.



CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits due to the removal of additional allowance for ex-spouse was properly created.  38 U.S.C.A.  §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2011).

2.  The criteria for special monthly compensation due to the need for regular aid and attendance or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  With regard to the claim for special monthly compensation based on the need for aid and attendance the RO provided the Veteran pre-adjudication notice by a letter dated in February 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, a VA medical examination report, a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance,  and a medical opinion by a VA neurologist.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

With respect to the matter of whether an overpayment of compensation benefits due to the removal of an additional allowance for the Veteran's ex-spouse was properly created, this matter involves a determination as to the validity of the debt and the Board holds that the provisions of the VCAA are inapplicable.  The Board believes this conclusion to be consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified are relevant to chapter 51 of title 38 of the United States Code and do not apply in cases which are governed by chapter 53.  At any rate, after reviewing the claims file, the Board finds the Veteran has been fully advised of the basis for the creation of the overpayment.  He has been furnished a detailed accounting of the monies paid and monies due, and of the reasons for the creation of the debt.  No further notice is necessary in this case.  In sum, even if VCAA were to apply to this case, the Board concludes that there has been substantial compliance with all notice and assistance requirements.  




Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Overpayment of Compensation Benefits

The Veteran is challenging the validity of an overpayment of VA compensation benefits in the amount of $4,293.00 due to the removal of additional allowance for his ex-wife.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c).  Under current regulations, the effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2).

By way of background, the record shows that in December 2002, the RO notified the Veteran of the grant of his claim for benefits, his entitlement amount and payment start date.  He was also advised that Veterans having a 30 percent or more service-connected condition (as in his case) may be entitled to additional compensation for dependents.  In January 2003 the RO notified the Veteran that his award had been amended to reflect additional benefits for his spouse.  Importantly, the letter informed the Veteran that he must tell VA immediately if there was any change in the status of his dependent; and that his failure to quickly tell VA of a dependency change would result in an overpayment which must be repaid.  

In June 2009 the Veteran submitted a Declaration of Status of Dependents form indicating that he had divorced his dependent spouse in March 2004.  This was the first notice to VA that the Veteran's dependency status had changed due to his divorce from his former spouse in March 2004.  It is noteworthy that the Veteran informed the RO at that same time that he had remarried on April 22, 2004 [Veteran later submitted correct date of remarriage, which was August 27, 2006].

Thereafter, the RO notified the Veteran, by letter dated in July 2009, of a proposed reduction in his compensation payments.  The letter noted that the RO proposed to reduce benefits, effective February 1, 2003, (given the last time the RO was aware the Veteran had dependents was January 3, 2003, they proposed to reduce benefits from the beginning of the following month).  The letter indicated that the Veteran had 60 days to submit information as to why the compensation should not be reduced back to February 1, 2003.  The Veteran was also informed that his current spouse could not be added as a dependant until the current issue (reduction of benefits) was resolved.  In that same letter, the RO indicated what the Veteran had been paid since February 1, 2003 and that the proposed reductions would start from that date, if he did not respond by sending back VA forms he had been sent.  The Veteran responded that he understood that his benefits needed an adjustment for the period from March 24, 2004 (date of divorce) until the date of his current marriage (August 27, 2006).  He stated that once he was made aware of the exact amount he had to repay, he would either send a lump sum or ask for his benefits to be reduced going forward.

In September 2009 the RO notified the Veteran that his ex-spouse had been removed from his award from April 1, 2004, the first of the month following his divorce on March 24, 2004.  The Veteran was also informed that such adjustment would result in an overpayment of benefits, which he had received; and he would be informed of the amount of the overpayment and how he could repay the debt.  He was also informed in that letter that his current spouse was added to his award from July 1, 2009, the first of the month following the date he notified VA of his marriage.

In his notice of disagreement, the Veteran noted that there were special medical circumstances that inhibited him from notifying VA of his change of dependent status in a timely manner.  He stated that he has had Parkinson's disease for over twenty years and because it is a neurological disease, it delays the signals from the brain to the skeletal muscles causing involuntary tremors of the hands, fingers, arms, and feet; and it also affects the mental processes, including memory loss and forgetfulness.  He stated that he did not remember to notify the VA when his marital status changed in 2004 and 2006.  In his May 2010 Substantive Appeal, the Veteran apologized for not informing VA of the changes in his dependent status in a timely manner.  

After a thorough review of the claim file, given the lack of any information to the contrary, the Board must find that the Veteran failed to inform VA of a change in his dependency status when he and his ex-wife divorced in March 2004, and thereafter he continued to received an additional allowance in VA compensation benefits for his ex-wife until September 2009.  Accordingly, under pertinent regulations, the appropriate date for reduction of compensation is April 1, 2004, the first of the month following the divorce in March 2004.  As the Veteran continued to receive an additional allowance for his ex-wife until September 2009, the debt created from the additional payments is valid.  

The Board acknowledges the Veteran's statements that his medical condition (Parkinson 's disease) prevented him from informing VA of his divorce in a timely manner.  However, this assertion is inconsistent with the other evidence of record which showed that the Veteran was considered competent to manage his personal affairs; and that his demonstration of mental competency in an April 2010 letter was more convincing than a single entry of "loss of memory" on VA Form 21-2680 (Examination for Housebound Status or Permanent need for Regular Aid and attendance received in January 2010).  Thus, the Veteran's statements indicating that due to his Parkinson's disease, he forgot to inform VA of the change in the status of a dependent cannot be deemed credible.  

In sum, the evidence of record shows that the Veteran was indeed competent and knew that he was receiving additional payment for his ex-spouse as a dependent after they had divorced.  He stated that he understood that his benefits needed an adjustment from his March 2004 divorce to his remarriage in August 2006.  He also indicated that once aware of the amount to be repaid, he would either send a lump sum or ask for his benefits to be reduced going forward.

Accordingly, the Board finds that a preponderance of the evidence supports the conclusion that the overpayment was properly created.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Special Monthly Compensation

Service connection is in effect for bilateral hearing loss, rated as 40 percent disabling, tinnitus, rated as 10 percent disabling, and malaria rated zero percent disabling.  The Veteran has a combined rating of 50 percent.  It is essentially contended that the Veteran is entitled to special monthly compensation because he is so disabled that he is in need of aid and attendance due to his non-service-connected Parkinson's disease, atrial fibrillation, and hypothyroidism that renders him housebound.

Special monthly compensation is payable to individuals who are so helpless as a result of service-connected disability that they are in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

Special monthly compensation is also payable to a person who is permanently bedridden or so helpless as a result of service- connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the Veteran does not have a service-connected disability that renders him in need of the regular aid and attendance of another person.  On October 2009 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report, the Veteran was diagnosed with Parkinson's disease, atrial fibrillation and hypothyroidism.  The report indicated that the Veteran was able to feed himself, but was unable to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs.  He was not legally blind.  He required nursing home care and medication management.  The examiner noted that the Veteran was severely limited with mobility.  He could not walk without assistance.  He was unable to perform fine movements.  He could feed himself, but manual dexterity was limited.  He could shave, but needed assistance with bathing.  The examiner further noted that due to Parkinson's disease fluidity of movement was limited.  He had stiff legs and could only stand for a short period of time.  He was unable to propel himself forward due to severe rigidity.  It was also noted that due to Parkinson's disease the Veteran experienced frequent dizziness.  He had urinary catheter for neurogenic bladder.  He had loss of memory.  As a result he could not travel.  He had limited ability for self care, and could not ambulate without assistance.  He almost never would leave the home (assisted living); and he could only make doctor appointments with assistance.  

In an October 2009 letter by a VA attending neurologist, it was noted that the Veteran was treated for Parkinson's disease, which had advanced after being diagnosed in 1990.  He took multiple medications and still lacked good control due to the progressive nature of the disease.  He must have regular assistance with his activities of daily living, such as dressing, bathing, etc., and therefore had been a resident of an assisted living facility.  He had multiple comorbid conditions, which included paroxysmal atrial fibrillation with rapid ventricular response (serious heart rhythm disturbance), significant hearing loss, neurogenic bladder requiring a Foley catheter (indwelling) and macular degeneration affecting his sight.  Because of these multiple medical problems, he is prone to falls, difficulty moving his limbs, hypotension and dizziness.  

This evidence, as noted, shows that the Veteran's Parkinson's disease and other comorbid conditions renders him in need of the regular aid and attendance of another person, and not his service-connected disabilities of hearing loss, tinnitus and noncompensable malaria.  Furthermore, the evidence shows that the Veteran is not substantially confined to his dwelling due to his service-connected disabilities.  The Veteran's severely limited mobility is due primarily to symptoms related to his Parkinson's disease and not due to any service-connected disability.  Therefore, the Board concludes that the Veteran does not meet the criteria for special monthly compensation at the "housebound" rate.  

Moreover, it is not shown that the Veteran's service-connected disabilities render him permanently bedridden or in need of aid and attendance.  Although the evidence shows that the Veteran is in need of aid and attendance, this is only through a combination of non-service-connected disabilities according to the medical evidence of record.  

Here, neither the medical evidence nor the Veteran himself suggests that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  In an October 2009 written statement the Veteran noted that he moved into an assisted living facility in April 2009 because of the advancement of his Parkinson's disease, which caused his hands, fingers, arms, and feet to tremor involuntarily.  Thus, the evidence of record, as a whole, indicates that the Veteran's service-connected disabilities of bilateral hearing loss, tinnitus and noncompensable malaria do not cause him to be in need of aid and attendance.  The Veteran's representative in June 2012 argued that the criteria for loss and loss of use of an extremity contained in 38 C.F.R. § 3.350 (a)(2) are applicable in this case.  While VA examiners and the Veteran make reference to impairment of use of his extremities, neither of the examiners, nor the Veteran, related any such impairment to his service-connected disabilities.  

In summary, the preponderance of the medical evidence indicates that the Veteran's service-connected disabilities do not render him in need of aid and attendance.    Accordingly, the benefit sought is denied.


ORDER

The overpayment of compensation benefits due to the removal of an additional allowance for the Veteran's ex-spouse was properly created.  The appeal is denied.  

Special monthly compensation based upon the need for aid and attendance or at the housebound rate is denied.


REMAND

In January 2010, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of overpayment of VA compensation benefits in the amount of $4,293.00.  The Veteran filed a notice of disagreement in May 2010.  Since there has been an initial adjudication by the Committee on Waivers and Compromises and a notice of disagreement as to the waiver denial, the Veteran is entitled to an SOC, and the current lack of an SOC is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon, 12 Vet. App. 238. 

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should furnish the Veteran with an SOC with respect to disagreement with the denial of a waiver of overpayment of VA compensation benefits and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


